Exhibit 99.1 MANAGEMENT’S DISCUSSION AND ANALYSIS For the three months ended June 30, 2011 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following Management’s Discussion and Analysis (MD&A), dated July 27, 2011 should be read in conjunction with the audited financial statements and accompanying MD&A for the year ended December 31, 2010 and the condensed interim financial statements for the three and six months ended June 30, 2011. FORWARD-LOOKING INFORMATION The MD&A is a review of our financial condition and results of operations. Our financial statements are prepared based upon International Financial Reporting Standards (IFRS) and all amounts are in Canadian dollars unless specified otherwise. Certain statements contained herein are forward-looking statements, including, but not limited to, statements relating to: the expected increase in production and improved operational performance of the Long Lake Project (the Project); OPTI Canada Inc.'s (OPTI or the Company) other business prospects, expansion plans and strategies; the cost, development, operation and maintenance of the Project as well as future expansions thereof, and OPTI's relationship with Nexen Inc. (Nexen); the expected improvement to water handling; the expected low production levels and higher operating costs in August 2011 due to planned maintenance on a hot lime softener and Cogeneration unit; the potential reservoir complexities of the Project; the expected development, timing and production of well pads coming on production; the expected steam-to-oil-ratio (SOR) range for the Project and time expected to reach this range; the expected SOR for our original 90 well pairs; the expected decline in average SOR; the anticipated impact and timing of a natural gas supply line to provide expected operating flexibility; the potential cost and anticipated impact of additional steam capacity and resulting increase in bitumen production; the anticipated potential to tie-in bitumen production from Kinosis to the Long Lake Upgrader; the potential cost and anticipated impact of a diluent recovery unit (DRU) to provide expected operating flexibility; the expected feedstock purchases for the Project; expectations regarding our 2011 bitumen forecast; the expected increase in Premium Sweet Crude (PSC™) yields, volumes and sales; the expected improvement to net field operating margin; the sales price of PSC™; the potential to approve a development plan for Kinosis and its expected cost; the potential sanctioning of Kinosis and its timing; the expected requirement of additional financial resources to develop future expansions at Kinosis and beyond; OPTI's anticipated financial condition, material obligations and liquidity in 2011 and in the long-term; the final outcome of OPTI’s strategic alternatives review; the expected likelihood that we will be unable to fund our financial commitments without a conclusion to OPTI’s Proceedings (as defined herein); the expected difficulty and expense of additional funding; and OPTI’s expected ability to continue as a going concern and the related factors which create significant doubt about this ability; the anticipated outcome of OPTI's proceedings under the CCAA and the CBCA (as defined herein); OPTI's ability to maintain its protection under the CCAA; the ability to implement the Transaction or the Recapitalization (as defined herein); the expected timing, support and voting of Noteholders (as defined herein); the expectation for OPTI to pay certain obligations in the ordinary course; the ability of the Company to enforce provisions, and if need be extend provisions, under forbearance agreements with its lenders and counterparties; OPTI's ability to obtain/maintain its credit rating and stock exchange listing in light of its filing under the CCAA; the expected conversion of Second Lien Notes (as defined herein) and the issuance of a new equity investment through a rights offering under the Recapitalization; the expectation to repay/refinance OPTI's existing Revolving Credit Facility; and the expected and targeted implementation date for the Transaction or Recapitalization. 2 Forward-looking information typically contains statements with words such as “intend,” "anticipate," "estimate," "expect," "potential," "could," “plan” or similar words suggesting future outcomes. Readers are cautioned not to place undue reliance on forward-looking information because it is possible that expectations, predictions, forecasts, projections and other forms of forward-looking information will not be achieved by OPTI. By its nature, forward-looking information involves numerous assumptions, inherent risks and uncertainties. A change in any one of these factors could cause actual events or results to differ materially from those projected in the forward-looking information. Although OPTI believes that the expectations reflected in such forward-looking statements are reasonable, OPTI can give no assurance that such expectations will prove to be correct. Forward-looking statements are based on current expectations, estimates and projections that involve a number of risks and uncertainties which could cause actual results to differ materially from those anticipated by OPTI and described in the forward-looking statements or information. The forward-looking statements are based on a number of assumptions that may prove to be incorrect. In addition to other assumptions identified herein, OPTI has made assumptions regarding, among other things: market costs and other variables affecting operating costs of the Project; the ability of the Project joint venture partners to obtain equipment, services and supplies, including labour, in a timely and cost-effective manner; the availability and costs of financing; oil prices and market price for PSC™ and Premium Synthetic Heavy (PSH); and foreign currency exchange rates and derivative instruments risks. Other specific assumptions and key risks and uncertainties are described elsewhere in this document and in OPTI's other filings with Canadian securities authorities. Readers should be aware that the list of assumptions, risks and uncertainties set forth herein are not exhaustive. Readers should refer to OPTI's current Annual Information Form (AIF), filed on SEDAR and EDGAR and available at www.sedar.com and http://edgar.sec.gov, for a detailed discussion of these assumptions, risks and uncertainties. The forward-looking statements or information contained in this document are made as of the date hereof and OPTI undertakes no obligation to update publicly or revise any forward-looking statements or information, whether as a result of new information, future events or otherwise, unless so required by applicable laws or regulatory policies. Although we believe that we have identified the material risks and assumptions to, among other things, the operating and liquidity risks and risks related to the concurrent proceedings under the Companies’ Creditors Arrangement Act (the CCAA) and the Canada Business Corporations Act (the CBCA) outlined herein as well as in OPTI's other filings with Canadian securities authorities, there is no assurance that actual results will be the same or similar to those anticipated by OPTI. Furthermore, there may be other material risks and uncertainties that may impact our liquidity position and the outcome of the Company’s potential Transaction or Recapitalization (as defined herein) that have not yet been identified. This uncertainty applies to disclosures regarding commitments, and the carrying value of assets. Additional information relating to our Company is filed on SEDAR at www.sedar.com. 3 FINANCIAL HIGHLIGHTS Basis of Presentation As of January 1, 2011 OPTI adopted International Financial Reporting Standards (IFRS) as a public reporting issuer as prescribed by the Canadian Institute of Chartered Accountants (CICA) Accounting Standards Board. Financial performance has been measured according to IFRS as of January 1, 2010. Results for periods prior to January 1, 2010 have been measured according to Canadian Generally Accepted Accounting Principles (Canadian GAAP) as it existed at that time. For further details see Note 2 “Creditor Protection and Going Concern Uncertainty” of the accompanying condensed interim financial statements. Three months ended June 30 Six months ended June 30 Year ended December 31 In millions Net loss $ ) $ ) $ ) Net field operating margin (loss) 2 (6 ) ) Working capital ) ) 64 Oil sands expenditures Property, plant and equipment 36 70 92 Exploration and evaluation 7 25 4 Total oil sands expenditures (2) 43 95 96 Shareholders’ equity $ $ $ Common shares outstanding (basic) (3) Notes: As prepared under IFRS. Capital expenditures related to the Project and future expansion developments. Capitalized interest and non-cash additions or charges are excluded. Common shares outstanding at June 30, 2011 after giving effect to the exercise of stock options would be approximately 285 million common shares. 4 CORPORATE UPDATE The Transaction On July 20, 2011, OPTI announced that it had entered into an agreement with CNOOC Luxembourg S.à r.l, an indirect wholly-owned subsidiary of CNOOC Limited, pursuant to which indirect wholly-owned subsidiaries of CNOOC Limited, will acquire the Second Lien Notes and all of the outstanding shares of OPTI (the Transaction). The total value of the Transaction is approximately US$2.1 billion. Pursuant to the terms of the agreement, CNOOC Limited, through its subsidiaries, will: · acquire OPTI's US$1 billion 8.25 percent Senior Secured Notes due 2014 and US$750 million 7.875 percent Senior Secured Notes due 2014 (collectively, the Second Lien Notes) for a net cash payment of US$1,179 million as well as pay US$37.5 million to backstop parties; · acquire all existing issued and outstanding common shares of OPTI for a cash payment of US$34 million equal to US$0.12 per common share; and · assume, in accordance with the notes’ indentures, the Company’s US$300 million 9.75 percent First Lien Notes due 2013 and its US$525 million 9.00 percent First Lien Notes due 2012 (collectively, the First Lien Notes). The Board of Directors of OPTI has determined that the Transaction is in the best interest of the Company and voted unanimously in favour of the Transaction. The Transaction is included under the Master Plan that is subject to approval by a majority in number, representing at least 66 2/3 percent of the principal amount, of votes cast by the holders of the Company’s Second Lien Notes (the Noteholders) as well as court approval. OPTI has received executed signed support agreements (the Support Agreements) from certain Noteholders pursuant to which these Noteholders have agreed to vote in favour for the Transaction and the Recapitalization (as defined herein). Noteholders who collectively hold approximately 82 percent of the principal amount of outstanding Second Lien Notes have entered into the Support Agreements. The meeting of Noteholders regarding these matters is expected to occur in September 2011. The Transaction is subject to certain terms and conditions including, among other things, applicable government and regulatory approvals by relevant authorities in Canada and the People’s Republic of China, and approval from the Court of Queen’s Bench of Alberta (the Court). The Transaction is expected to close in the fourth quarter of 2011. On July 13, 2011 the Company announced that it had commenced a creditor protection proceeding (the CCAA Proceeding) in the Court under the CCAA. The Transaction, as described above, will be effected by way of a plan of reorganization, compromise and arrangement (the Master Plan) through concurrent proceedings under the CCAA and the CBCA (the Proceedings). If, in certain circumstances, the Transaction is terminated, OPTI will pursue the restructuring plan (the Recapitalization) within the Master Plan and as outlined in the section below (and in the Company’s press release dated July 13, 2011). 5 The Recapitalization Under the Recapitalization, which would only occur if the Transaction is terminated, the Company’s Second Lien Notes would be converted into common equity in the form of new common shares of OPTI. In addition, a new common share investment of $375 million would be offered to all Second Lien Noteholders via a rights offering. Certain Noteholders supporting the Recapitalization would act as a backstop to the rights offering. As a condition of the Recapitalization, the Company’s First Lien Notes would be refinanced prior to closing. Holders of OPTI’s existing common shares would be issued warrants to acquire new common shares of the Company and all of OPTI’s existing common shares would be cancelled. The shareholder warrants would be issued for the purchase of approximately 25.5 million new common shares (in the aggregate approximately 20 percent of the Company’s post-restructuring new common shares). Each warrant would be exercisable for one new common share with a strike price of US$22.27 per share and would expire seven years after the implementation date of the Recapitalization. The Proceedings On July 13, 2011 OPTI applied to the Court and received an order staying all claims and actions against OPTI and its assets until August 12, 2011 (the Initial Order), allowing OPTI to prepare a Master Plan to present to the Court and the Noteholders. This Initial Order generally precludes parties from taking any action against OPTI for breach of contractual or other obligations during the stay period except for the exercise of certain set-off rights or termination of certain “eligible financial contracts” (such as OPTI’s foreign exchange derivative instruments agreements). The purpose of the Initial Order is to provide OPTI with relief designed to allow management to complete the Master Plan while conducting business in the ordinary course. It is expected that the Court will extend the stay period as appropriate from time to time. On July 22, 2011 OPTI presented the Court with its materials that outline the Company’s intention to pursue the Transaction, which would revert to the Recapitalization if the Transaction does not take place. OPTI continues operations with assistance of the Court-appointed Monitor, Ernst & Young Inc. (the Monitor), and under the provisions of the Initial Order. Information on OPTI’s CCAA Proceeding can be found on the Company’s website or through the Monitor at www.ey.com/ca/opti. TSX Delisting On July 26, 2011 the Toronto Stock Exchange (TSX) announced that is has determined, via an expedited delisting review, to delist the common shares (symbol: OPC) of OPTI at the close of market on August 26, 2011 for failure to meet the continued listing requirements of the TSX. OPTI’s common shares will remain suspended from trading until the delisting occurs. As a result, OPTI has commenced the application process for listing on the TSX Venture Exchange (TSXV) and, failing that, intends to apply for a listing on the NEX marketed operated by the TSX. There can be no assurance that a listing on the TSXV, NEX or another exchange, will be obtained. Failure or delay in obtaining a listing on the TSXV, NEX or another stock exchange will drastically reduce the liquidity of OPTI’s common shares and may have tax consequences for certain holders of OPTI’s common shares. 6 OPERATIONAL UPDATE The following update was provided in our press release dated July 14, 2011. Long Lake bitumen production for the second quarter of 2011 averaged approximately 27,900 barrels per day (bbl/d) (9,800 bbl/d net to OPTI), an increase over the first quarter average of approximately 25,500 bbl/d (8,900 bbl/d net to OPTI). Steam injection also increased this quarter to average approximately 152,000 bbl/d following the scheduled hot lime softener maintenance in April, compared to 146,000 bbl/d in the previous quarter. Production improvements are a result of higher steam injection, continued well optimizations and ramp up of new wells at Pad 11. Production at the end of June was approximately 30,000 bbl/d (10,500 bbl/d net to OPTI). Operating costs for the first two quarters of 2011 increased due to planned and unplanned maintenance, and initiatives to increase plant reliability and improve well performance. The second quarter included planned maintenance on the second hot lime softener and a Cogeneration unit, as well as unplanned maintenance on gasifiers and steam generators. The third hot lime softening unit and remaining Cogeneration unit are scheduled for similar maintenance in August. Despite increased operating costs, OPTI achieved its first quarterly positive net field operating margin in the amount of $2 million during the second quarter. We currently have 86 well pairs capable of production and 2 in circulation mode. We have implemented modifications to increase the capacity of our water disposal and plan to add further capacity later this year. Including steam to wells currently in circulation mode or early in the ramp-up cycle, our recent all-in SOR average is approximately 5.4. We expect that our long-term SOR will range between 3.0 and 4.0. We do not expect to reach this long-term SOR range until 2012 or later. The SOR for our original 90 well pairs is expected to be in the high end of this range. Upgrader units performed consistently during the quarter, processing the majority of our produced bitumen as well as approximately 9,200 bbl/d (3,200 bbl/d net to OPTI) of externally-sourced bitumen. Our Upgrader on-stream time averaged 98 percent for the second quarter, up from 93 percent in the previous quarter. PSC™ yields averaged 70 percent over the quarter, down slightly from the previous quarter average of 74 percent. The decrease was primarily due to the planned maintenance in April and yields have returned to previous levels. We continue to expect yields to increase to the design rate of 80 percent as operations are optimized. For the remainder of 2011 we expect to purchase externally-sourced bitumen when economically beneficial. In November 2010, we announced that we expected Long Lake bitumen production volumes to average between 38,000 and 45,000 bbl/d (between approximately 13,000 and 16,000 bbl/d net to OPTI) for 2011. Based on lower than expected production since making this forecast, we do not expect to achieve this range. Through operational experience gained over time, we have improved our understanding of the Long Lake reservoir. With this experience, we recognize that a portion of our initial 90 well pairs will not meet production expectations. We 7 are addressing this primarily by the accelerated development of well pads. While many of our wells will perform according to expectations, we do not expect to reach gross production rates over 50,000 bbl/d until Pads 12 and 13 are on-stream for a period of time. Pads 12 and 13 are scheduled to come on-stream in 2012 and will begin to ramp up shortly thereafter. Multiple initiatives are underway to support the production increases and operational performance improvements at the Long Lake Project: · Bitumen production is expected to ramp up as the Project maintains reliable surface operations with steam chambers developing and as we continue working through high water saturation zones; · We expect increasing production from Pad 11, where most of the well pairs have turned to production mode; · A supply line to increase the Project’s natural gas inlet capacity is complete and expected to be online early in the third quarter. Increasing this capacity is expected to enable greater independence between steam assisted gravity drainage (SAGD) operations and the Upgrader by allowing us to maintain full steam production rates during periods of Upgrader downtime; · We have begun the drilling of 18 well pairs in a high-quality area of our reservoir at Pads 12 and 13; · We are evaluating the accelerated development of Pads 14 and 15 also to be located in what we expect to be a high-quality area of the reservoir. These wells could be available for production by 2014; · As a greater number of wells from future pads become available for production, we expect to direct steam toward the better parts of the resource; and · We are evaluating the addition of a DRU that is expected to improve operating flexibility (further capital spending to develop this potential project requires approval by OPTI’s Board of Directors and may be considered later this year). In addition to these initiatives, and aligned with the objective to expand production from our resource areas, we are evaluating where it is most efficient to add steam capacity and strategically place wells. These preliminary optimization plans consider adding once-through steam generation capacity as well as advancing bitumen production from Kinosis which could be tied-in to the Long Lake Upgrader. Concurrently, OPTI and Nexen continue to evaluate developing SAGD projects in 10,000 to 40,000 bbl/d bitumen stages at Kinosis. Sanctioning the first stage of Kinosis is planned for 2012 subject to a number of factors including: improvement in our financial position; performance at Long Lake; the cost estimate to develop Kinosis; the commodity price environment; and stability in the financial markets. Effective April 1, 2011 OPTI exercised a deferred payment funding option to continue advancing engineering and execution plans for Kinosis to the end of May 2011. During the second quarter of 2011, OPTI further elected to extend this option to the end of September 2011. We retain all of our other rights under the joint venture agreement and we have the discretion to resume funding of our proportionate share of Kinosis costs. OPTI’s proportionate share of deferred costs (plus applicable interest) to June 30, 2011 is approximately $10 million. The performance of SAGD operations and the Upgrader may differ from our expectations. There are a number of factors related to the characteristics of the reservoir and operating facilities that could cause bitumen and PSC™ 8 production to be lower than anticipated. See “Risk Factors – Operating Risks” in our management’s discussion and analysis for the year ended December 31, 2010. FINANCIAL PERFORMANCE Three months ended June 30 Six months ended June 30 $ millions, except per share amounts Revenue, net of royalties $
